February 25, 2011


Mr. Timothy Lyle Culberson
The Talaska Law Firm, P.L.L.C.
1415 North Loop West, Suite 200
Houston, TX 77008
Mr. Michael Alan Yanof
Stinnett Thiebaud & Remington, L.L.P.
1445 Ross Avenue, Suite 4800
Dallas, TX 75202-2701

RE:   Case Number:  09-0446
      Court of Appeals Number:  05-08-01185-CV
      Trial Court Number:  07-05653-M

Style:      DEBBIE STOCKTON, AS PARENT AND NEXT FRIEND OF WILLIAM STOCKTON,
      A MINOR
      v.
      HOWARD A. OFFENBACH, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |
|   |Mr. Peter M. Kelly|